Eldridge, Judge.
In Few v. Capitol Materials, 247 Ga. App. 93 (543 SE2d 102) (2000), we affirmed the trial court’s grant of summary judgment to Capitol. The Supreme Court granted certiorari and, in Few v. Capitol Materials, 274 Ga. 784 (559 SE2d 429) (2002), reversed this Court’s judgment. Our judgment in this case is therefore vacated, the judg*609ment of the Supreme Court is made the judgment of this Court, and the trial court’s judgment is reversed.
Decided March 29,2002.
King & Croft, Terrence L. Croft, for appellant.
Rachelson & White, Ira L. Rachelson, for appellee.

Judgment reversed.


Blackburn, C. J., and Barnes, J., concur.